STATE OF VERMONT

                                ENVIRONMENTAL COURT



                                            }
In re: Kelsey Construction Permit           }       Docket No. 32‐2‐06 Vtec
        (Appeal of Bourassa and Bleau)      }
                                            }

      Decision and Order on Appellee‐Applicants’ Motion for Summary Judgment

       Appellants Michael and Mary Bourassa and Michael and Marie Bleau appealed from

a decision of the Development Review Board (DRB) of the Town of Grand Isle, upholding

the Zoning Administrative officer’s issuance of a permit to Appellee‐Applicants Kevin and

Christine Kelsey (the project applicants) and Barbara and Philip Wagner (the landowners)

to construct a single‐family dwelling.  Appellants appeared and represent themselves;

Appellee‐Applicants  are  represented  by  Robert  F.  O’Neill,  Esq.  and  Heather  Rider

Hammond,  Esq.;  and  the  Town  is  represented  by  Will  S.  Baker,  Esq.    In  addition,  an

interested party: Mr. Brian McNeil, entered his appearance.

       Appellee‐Applicants  moved  for  summary  judgment;  Appellants  were  sent  the

Court’s standard informational sheet for unrepresented parties regarding responding to

motions for summary judgment.  The time for responses to that motion expired as of late

August, but no responses have been filed.  Exhibit D to the Motion for Summary Judgment

was missing its even‐numbered pages; Appellee‐Applicants provided the missing pages

by fax upon request by the Court’s staff on September 27, 2006.  The complete document

is enclosed with the parties’ copies of this Decision and Order, so that all parties’ records

are complete.

       Appellants’ revised statement of questions raised the following three issues: whether

the DRB failed to properly apply §5.2.2(3) of the Zoning Bylaws regarding “adequacy of


                                                1
landscaping, screening and setbacks in regard to achieving maximum compatibility and

protection of adjacent property;” whether the applicants properly posted the zoning sign

in accordance with §2.9.1 of the Zoning Bylaws; and whether the DRB failed to properly

act on the issuance of [wetlands] Conditional Use Determination #2005‐257 by the Agency

of Natural Resources, under §4.16 of the Zoning Bylaws.  As these appeals are presented

to the Court de novo, we address the questions to determine whether the project proposal

meets the contested criteria.

       The following facts are undisputed unless otherwise noted.  Appellee‐Applicants

applied for a zoning permit to construct a single‐family house on a parcel of land known

as Lot 3 Dodge Terrace.  A portion of a Class II wetland is located on the property.  The

application was approved on October 18, 2005 (a Tuesday), by the Zoning Administrative

Officer, who sent Appellee‐Applicants Kelsey the zoning notice and instructions on posting

it.    Following  those  instructions,  the  Kelseys  posted  the  notice  within  view  of  Dodge

Terrace, but it was blown down by inclement weather at some time thereafter.

       Appellee‐Applicants  Wagner  also  applied  to  the  Vermont  Agency  of  Natural

Resources on December 1, 2005 for a Conditional Use Determination under the Vermont

Wetland Rules to allow the house to be constructed in part within the 50‐foot buffer zone

for the Class II Wetland.  The application was publicly posted through December 23, 2005,

and notice was sent to all parties as required by §8.3 of the Vermont Wetland Rules.  The

introduction to the Conditional Use Determination states that no comments were received

during the public comment period.  A comment letter was received by the ANR from Ms.

Bourassa  on  December  23,  2005,  requesting  that  the  application  be  denied  but  not

providing information as to why the proposed project would have any undue adverse

impact on the functions and values of the wetland.  The Agency issued the Conditional Use

Determination with conditions on January 6, 2006.  No party appealed from that decision.



                                                2
Question 1

       Section 5.2.2 of the Zoning Bylaws establishes the criteria applicable to reviewing

a  project  for  site  plan  approval.    Site  plan  approval  is  required  only  for  approval  of

structures or uses other than single family dwellings.  §5.2.1 of the Zoning Bylaws.  That

is,  this  section  is  not  applicable  to  approval  of  a  single  family  dwelling.    Appellee‐

Applicants’ Motion for Summary Judgment therefore must be granted on Question 1 of the

Statement of Questions.



Question 3

       Section 4.16 of the Zoning Bylaws requires all wetlands of two acres or more within

the town to be treated in the same manner as state‐classified Class Two Wetlands even if

the wetland has not or has not yet been surveyed under the Vermont Wetland Rules.  The

ANR granted its Conditional Use Determination on the basis that the wetland on Appellee‐

Applicants’ property was a Class Two wetland.  The project therefore appears to have

complied with §4.16; no party has pointed out to the Court, and the Court has not found,

any other provision in the Zoning Bylaws applicable to this project that would require any

additional consideration of the wetland on the property.  Appellee‐Applicants’ Motion for

Summary  Judgment  therefore  must  be  granted  on  Question  3  of  the  Statement  of

Questions.

   

Question 2

       The final sentence of §2.9.1 of the Zoning Bylaws requires the Zoning Administrative

Officer to issue to the applicant a “zoning sign” to be posted on the applicant’s property

within view of the nearest public right‐of‐way, signifying that a permit has been issued and

that the fifteen‐day period for appeal to the DRB has begun.  The fact that the sign blew

down at some time after it was posted could be used by a potential appellant who sought

                                                 3
to file an appeal with the DRB after the expiration of the fifteen‐day appeal period, to

explain why the late appeal should nevertheless be accepted for filing.  In the present case

there is no suggestion that any party was deprived of the ability to take the appeal to the

DRB.  In fact, Appellants did appeal to the DRB on October 21, 2005 (a Friday), three days

after the issuance of the zoning permit and therefore two or three days after the posting of

the sign.  Appellants experienced no detriment or prejudice to their rights if the sign blew

down,  whether  that  occurred  before  or  after  their  filing  of  their  appeal  to  the  DRB.

Appellee‐Applicants’  Motion  for  Summary  Judgment  therefore  must  be  granted  on

Question 2 of the Statement of Questions.



       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellee‐Applicants’ Motion for Summary Judgment is GRANTED, denying Appellants’

appeal of the construction permit.  The permit remains in effect as granted by the Zoning

Administrative Officer and upheld by the DRB.




       Done at Berlin, Vermont, this 27th day of September, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                                4